ITEM 1. SCHEDULE OF INVESTMENTS Putnam RetirementReady Funds The fund's portfolios 10/31/05 (Unaudited) 2050 Fund EQUITY FUNDS* 95.2% Shares Value Putnam Capital Opportunities Fund (Class Y) 10,836 $ 139,356 Putnam Fund for Growth and Income (Class Y) 11,673 227,154 Putnam International Equity Fund (Class Y) 11,153 281,939 Putnam Voyager Fund (Class Y) 13,217 230,109 Total Equity Funds (cost $877,912) $ FIXED INCOME FUNDS* 7.7% Shares Value Putnam Income Fund (Class Y) 5,299 $ 35,874 Putnam Money Market Fund (Class A) 34,877 34,877 Total Fixed Income Funds (cost $71,284) $ TOTAL INVESTMENTS Total investments (cost $949,196) (a) $ * Percentages indicated are based on net assets of $923,006. 2045 Fund EQUITY FUNDS* 94.9% Shares Value Putnam Capital Opportunities Fund (Class Y) 187,983 $ 2,417,471 Putnam Fund for Growth and Income (Class Y) 206,350 4,015,568 Putnam International Equity Fund (Class Y) 188,319 4,760,712 Putnam Voyager Fund (Class Y) 233,522 4,065,613 Total Equity Funds (cost $14,776,599) $ FIXED INCOME FUNDS* 5.1% Shares Value Putnam Income Fund (Class Y) 96,122 $ 650,746 Putnam Money Market Fund (Class A) 163,537 163,537 Total Fixed Income Funds (cost $824,445) $ TOTAL INVESTMENTS Total investments (cost $15,601,044) (a) $ * Percentages indicated are based on net assets of $16,083,226. Putnam RetirementReady Funds The fund's portfolios 10/31/05 (Unaudited) 2040 Fund EQUITY FUNDS* 93.9% Shares Value Putnam Capital Opportunities Fund (Class Y) 251,559 $ 3,235,047 Putnam Fund for Growth and Income (Class Y) 276,211 5,375,057 Putnam International Equity Fund (Class Y) 243,632 6,159,024 Putnam Voyager Fund (Class Y) 312,659 5,443,394 Total Equity Funds (cost $19,537,694) $ FIXED INCOME FUNDS* 6.1% Shares Value Putnam Income Fund (Class Y) 160,980 $ 1,089,837 Putnam Money Market Fund (Class A) 215,894 215,894 Total Fixed Income Funds (cost $1,323,268) $ TOTAL INVESTMENTS Total investments (cost $20,860,962) (a) $ * Percentages indicated are based on net assets of $21,525,716. 2035 Fund EQUITY FUNDS* 88.9% Shares Value Putnam Capital Opportunities Fund (Class Y) 456,504 $ 5,870,645 Putnam Fund for Growth and Income (Class Y) 515,564 10,032,870 Putnam International Equity Fund (Class Y) 441,022 11,149,045 Putnam Voyager Fund (Class Y) 583,596 10,160,413 Total Equity Funds (cost $35,790,341) $ FIXED INCOME FUNDS* 11.1% Shares Value Putnam Income Fund (Class Y) 500,762 $ 3,390,158 Putnam Money Market Fund (Class A) 1,272,319 1,272,319 Total Fixed Income Funds (cost $4,717,431) $ TOTAL INVESTMENTS Total investments (cost $40,507,772) (a) $ * Percentages indicated are based on net assets of $41,876,713. Putnam RetirementReady Funds The fund's portfolios 10/31/05 (Unaudited) 2030 Fund EQUITY FUNDS* 83.8% Shares Value Putnam Capital Opportunities Fund (Class Y) 688,451 $ 8,853,474 Putnam Fund for Growth and Income (Class Y) 802,330 15,613,345 Putnam International Equity Fund (Class Y) 663,034 16,761,514 Putnam Voyager Fund (Class Y) 908,320 15,813,848 Total Equity Funds (cost $54,725,181) $ FIXED INCOME FUNDS* 16.2% Shares Value Putnam Income Fund (Class Y) 1,219,844 $ 8,258,346 Putnam Money Market Fund (Class A) 2,759,198 2,759,198 Total Fixed Income Funds (cost $11,154,744) $ TOTAL INVESTMENTS Total investments (cost $65,879,925) (a) $ * Percentages indicated are based on net assets of $68,053,737. 2025 Fund EQUITY FUNDS* 78.8% Shares Value Putnam Capital Opportunities Fund (Class Y) 942,956 $ 12,126,418 Putnam Fund for Growth and Income (Class Y) 1,138,820 22,161,441 Putnam International Equity Fund (Class Y) 905,264 22,885,061 Putnam Voyager Fund (Class Y) 1,289,385 22,448,185 Total Equity Funds (cost $75,822,219) $ FIXED INCOME FUNDS* 21.2% Shares Value Putnam Income Fund (Class Y) 2,263,461 $ 15,323,633 Putnam Money Market Fund (Class A) 6,161,000 6,161,000 Total Fixed Income Funds (cost $21,743,065) $ TOTAL INVESTMENTS Total investments (cost $97,565,284) (a) $ * Percentages indicated are based on net assets of $101,091,595. Putnam RetirementReady Funds The fund's portfolios 10/31/05 (Unaudited) 2020 Fund EQUITY FUNDS* 69.7% Shares Value Putnam Capital Opportunities Fund (Class Y) 993,852 $ 12,780,932 Putnam Fund for Growth and Income (Class Y) 1,249,634 24,317,880 Putnam International Equity Fund (Class Y) 768,979 19,439,773 Putnam Voyager Fund (Class Y) 1,414,781 24,631,361 Total Equity Funds (cost $77,506,234) $ FIXED INCOME FUNDS* 30.3% Shares Value Putnam Income Fund (Class Y) 3,640,417 $ 24,645,621 Putnam Money Market Fund (Class A) 10,641,988 10,641,988 Total Fixed Income Funds (cost $35,697,359) $ TOTAL INVESTMENTS Total investments (cost $113,203,593) (a) $ * Percentages indicated are based on net assets of $116,436,164. 2015 Fund EQUITY FUNDS* 56.6% Shares Value Putnam Capital Opportunities Fund (Class Y) 858,765 $ 11,043,723 Putnam Fund for Growth and Income (Class Y) 1,018,221 19,814,587 Putnam International Equity Fund (Class Y) 473,074 11,959,315 Putnam Voyager Fund (Class Y) 1,152,868 20,071,427 Total Equity Funds (cost $59,987,457) $ FIXED INCOME FUNDS* 43.4% Shares Value Putnam Income Fund (Class Y) 4,781,504 $ 32,370,782 Putnam Money Market Fund (Class A) 15,774,220 15,774,220 Total Fixed Income Funds (cost $48,688,626) $ TOTAL INVESTMENTS Total investments (cost $108,676,083) (a) $ * Percentages indicated are based on net assets of $111,010,214. Putnam RetirementReady Funds The fund's portfolios 10/31/05 (Unaudited) 2010 Fund EQUITY FUNDS* 36.7% Shares Value Putnam Capital Opportunities Fund (Class Y) 413,188 $ 5,313,595 Putnam Fund for Growth and Income (Class Y) 505,380 9,834,703 Putnam International Equity Fund (Class Y) 118,196 2,988,007 Putnam Voyager Fund (Class Y) 572,212 9,962,226 Total Equity Funds (cost $26,893,547) $ FIXED INCOME FUNDS* 63.3% Shares Value Putnam Income Fund (Class Y) 4,417,210 $ 29,904,513 Putnam Money Market Fund (Class A) 18,599,486 18,599,486 Total Fixed Income Funds (cost $48,992,854) $ TOTAL INVESTMENTS Total investments (cost $75,886,401) (a) $ * Percentages indicated are based on net assets of $76,594,977. Maturity Fund EQUITY FUNDS* 24.8% Shares Value Putnam Capital Opportunities Fund (Class Y) 165,783 $ 2,131,980 Putnam Fund for Growth and Income (Class Y) 218,336 4,248,808 Putnam International Equity Fund (Class Y) Putnam Voyager Fund (Class Y) 247,262 4,304,826 Total Equity Funds (cost $10,464,822) $ FIXED INCOME FUNDS* 75.2% Shares Value Putnam Income Fund (Class Y) 2,862,893 $ 19,381,786 Putnam Money Market Fund (Class A) 13,071,050 13,071,050 Total Fixed Income Funds (cost $32,751,181) $ TOTAL INVESTMENTS Total investments (cost $43,216,003) (a) $ * Percentages indicated are based on net assets of $43,146,341. NOTES (a) The aggregate identified cost on a financial reporting and tax basis is the same. Security valuation The price of each funds shares is based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests. The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day the exchange is open. Each underlying Putnam Fund values its investments for which market quotations are readily available at market value. Each fund values short-term investments that will mature within 60 days at amortized cost, which approximates market value. Each fund values all other investments and assets at their fair value. Each underlying Putnam Fund translates prices for its investments quoted in foreign currencies into U.S. dollars at current exchange rates. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect an underlying Putnam Funds NAV. In addition, the closing prices for securities in foreign markets or on foreign exchanges that close prior to the close of the New York Stock Exchange may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. As a result, each underlying Putnam Fund has adopted fair value pricing procedures, which, among other things, require the funds, on certain days, to fair value foreign securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminv Transactions with affiliated issuers Transactions during the period with companies in which the fund owned at least 5% or more of the outstanding voting securities, or a company which is under common ownership or control were as follows: RetirementReady 2050 Fund Affiliates Purchase cost Sales cost Investment income Market value Putnam Capital Opportunities Fund $ 118,376 $ 45,340 $ - $ 139,356 Putnam Fund for Growth and Income 198,183 78,257 890 227,154 Putnam International Equity Fund 236,752 87,266 - 281,939 Putnam Voyager Fund 197,294 77,133 - 230,109 Putnam Income Fund 31,828 12,840 260 35,874 Putnam Money Market Fund 34,393 3,838 - 34,877 Totals $ Market values are shown for those securities affiliated at period end. 2045 Fund Affiliates Purchase cost Sales cost Investment income Market value Putnam Capital Opportunities Fund $ 449,509 $ 423,747 $ - $ 2,417,471 Putnam Fund for Growth and Income 884,460 726,357 16,940 4,015,568 Putnam International Equity Fund 899,017 1,011,150 - 4,760,712 Putnam Voyager Fund 841,327 726,330 - 4,065,613 Putnam Income Fund 168,021 121,396 6,318 650,746 Putnam Money Market Fund 53,975 48,776 - 163,537 Totals $ Market values are shown for those securities affiliated at period end. 2040 Fund Affiliates Purchase cost Sales cost Investment income Market value Putnam Capital Opportunities Fund $ 565,801 $ 469,948 - $ 3,235,047 Putnam Fund for Growth and Income 1,112,120 810,932 22,328 5,375,057 Putnam International Equity Fund 1,093,882 1,130,541 - 6,159,024 Putnam Voyager Fund 1,058,120 811,345 - 5,443,394 Putnam Income Fund 265,315 175,004 10,626 1,089,837 Putnam Money Market Fund 60,771 51,035 - 215,894 Totals $ Market values are shown for those securities affiliated at period end. 2035 Fund Affiliates Purchase cost Sales cost Investment income Market value Putnam Capital Opportunities Fund $ 910,296 $ 850,117 $ - $ 5,870,645 Putnam Fund for Growth and Income 1,843,782 1,484,068 42,898 10,032,870 Putnam International Equity Fund 1,755,572 2,033,847 - 11,149,045 Putnam Voyager Fund 1,739,559 1,484,468 - 10,160,413 Putnam Income Fund 751,488 539,648 33,543 3,390,158 Putnam Money Market Fund 279,910 227,793 - 1,272,319 Totals $ Market values are shown for those securities affiliated at period end. 2030 Fund Affiliates Purchase cost Sales cost Investment income Market value Putnam Capital Opportunities Fund $ 1,013,962 $ 1,221,698 $ - $ 8,853,474 Putnam Fund for Growth and Income 2,181,285 2,125,732 67,862 15,613,345 Putnam International Equity Fund 1,949,927 2,944,057 - 16,761,514 Putnam Voyager Fund 2,010,833 2,127,248 - 15,813,848 Putnam Income Fund 1,484,762 1,212,657 82,793 8,258,346 Putnam Money Market Fund 476,788 443,750 - 2,759,198 Totals $ Market values are shown for those securities affiliated at period end. 2025 Fund Affiliates Purchase cost Sales cost Investment income Market value Putnam Capital Opportunities Fund $ 1,310,184 $ 2,171,529 $ - $ 12,126,418 Putnam Fund for Growth and Income 2,897,024 3,927,286 101,495 22,161,441 Putnam International Equity Fund 2,511,185 5,025,806 - 22,885,061 Putnam Voyager Fund 2,643,942 3,927,003 - 22,448,185 Putnam Income Fund 2,645,955 2,933,704 158,808 15,323,633 Putnam Money Market Fund 1,002,291 1,233,279 - 6,161,000 Totals $ Market values are shown for those securities affiliated at period end. 2020 Fund Affiliates Purchase cost Sales cost Investment income Market value Putnam Capital Opportunities Fund $ 1,410,808 $ 1,824,694 $ - $ 12,780,932 Putnam Fund for Growth and Income 3,013,515 3,177,276 105,416 24,317,880 Putnam International Equity Fund 2,180,340 3,527,158 - 19,439,773 Putnam Voyager Fund 2,743,765 3,179,555 - 24,631,361 Putnam Income Fund 4,052,469 3,479,924 247,105 24,645,621 Putnam Money Market Fund 1,615,786 1,556,872 - 10,641,988 Totals $ Market values are shown for those securities affiliated at period end. 2015 Fund Affiliates Purchase cost Sales cost Investment income Market value Putnam Capital Opportunities Fund $ 967,268 $ 3,731,953 $ - $ 11,043,723 Putnam Fund for Growth and Income 1,847,512 6,494,068 106,345 19,814,587 Putnam International Equity Fund 1,063,995 4,616,772 - 11,959,315 Putnam Voyager Fund 1,741,132 6,649,548 - 20,071,427 Putnam Income Fund 4,624,160 11,499,194 374,670 32,370,782 Putnam Money Market Fund 1,973,182 5,588,765 - 15,774,220 Totals $ $ 38,580,300 $ $ Market values are shown for those securities affiliated at period end. 2010 Fund Affiliates Purchase cost Sales cost Investment income Market value Putnam Capital Opportunities Fund $ 482,397 $ 1,060,456 $ - $ 5,313,595 Putnam Fund for Growth and Income 941,743 1,791,301 45,864 9,834,703 Putnam International Equity Fund 275,655 721,635 - 2,988,007 Putnam Voyager Fund 895,878 1,855,948 - 9,962,226 Putnam Income Fund 3,745,179 5,461,395 314,984 29,904,513 Putnam Money Market Fund 2,019,729 3,385,964 - 18,599,486 Totals $ Market values are shown for those securities affiliated at period end. Maturity Fund Affiliates Purchase cost Sales cost Investment income Market value Putnam Capital Opportunities Fund $ 366,755 $ 605,578 $ - $ 2,131,980 Putnam Fund for Growth and Income 754,038 1,157,264 20,527 4,248,808 Putnam International Equity Fund - Putnam Voyager Fund 733,511 1,178,560 - 4,304,826 Putnam Income Fund 3,830,401 5,272,689 209,376 19,381,786 Putnam Money Market Fund 2,353,347 3,519,563 - 13,071,050 Totals $ Market values are shown for those securities affiliated at period end. Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2 under the
